Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of “a plurality of modules including a first module and a second module, wherein each of the first and second modules comprises transmit circuitry, at least one ultrasound element comprising an ultrasonic transducer, and receive circuitry, and wherein the transmit circuitry is configured to control transmit operations of the ultrasonic transducer and the receive circuitry is configured to control receive operations of the ultrasonic transducer” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 04/05/2021 and the noted Examiner Interview Conference (pages 6-8), demonstrates that the Azizian reference does not explicitly disclose the aforementioned limitations recited above.  Thus claims 1-19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20060241425 A1, US 20110319765 A1, US 20120271166 A1, US 20130116561 A1, US 20180154394 A1, AND US 20200188704 A11.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184